DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group I claim 1 thereby rendering moot the Restriction Requirement of 12/02/2020.
The Examiner previously withdrew the Election of Species Requirement of 12/02/2020 (see paragraph 9 in the Non-Final of 06/25/2021).
All claims have been examined on the merits.
Current Status of 16/775,451
This Office Action is responsive to the amended claims of April 18, 2022.
Claims 2-8 have been examined on the merits.  Claim 2 is previously presented.  Claim 3 is currently amended.  Claims 4-8 are original.
Priority
Applicants identify the instant application, Serial #:  16/775,451, filed 01/29/2020, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/798,735, filed 01/30/2019.
The effective filing date is January 30, 2019, since the U.S. Provisional ‘735 supports the instant claims.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 18, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/18/2022.
The indefiniteness rejection (see paragraphs 21-23 of previous Office Action) of claims 3-8 is withdrawn since Applicants reconciled the limitation differences between Z of product genus formula II and Z of reactant genus formula (c).
All anticipatory prior art rejections under 35 U.S.C. 102(a)(2) (see paragraphs 24-33 of previous Office Action) are withdrawn as Applicants’ signed statement (see pages 5-6 of 6 of the Remarks of 04/18/2022) effectively disqualifies SPEAKE (WO 2019/245590 A1) as a prior art reference.  Furthermore, it is not applicable to use said SPEAKE reference as a 102(a)(1) reference since SPEAKE has a later issue/publication date than January 30, 2019, which is the effective filing date of the instant.  Moreover, a review of the family history/tree of SPEAKE does not show any issued or co-pending U.S. equivalents that could constitute double patent references against the instant application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 2-8 are allowable as written.
There is no known prior art reference that either teaches or anticipates a process to produce 
    PNG
    media_image1.png
    275
    669
    media_image1.png
    Greyscale
 from a starting compound 
    PNG
    media_image2.png
    279
    692
    media_image2.png
    Greyscale
 according to instant base claim 2.
The reference SPEAKE (WO 2019/245590 A1, previously provided to Applicants), teaches a process 
    PNG
    media_image3.png
    237
    659
    media_image3.png
    Greyscale
 (see page 26).
However, the reference SPEAKE is a close art, and not a prior art reference, at least because the product of SPEAKE, above, has a -CN on the 
    PNG
    media_image4.png
    219
    225
    media_image4.png
    Greyscale
 moiety, wherein said –CN is attached on a carbon ring backbone atom that (per instant claim 2) should be a nitrogen ring heteroatom.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying reference SPEAKE to arrive at the claimed process of instant claim 2.
Furthermore, there is no known prior art reference that either teaches or anticipates the process of making a product of genus formula II of base claim 3.
The reference SPEAKE (WO 2019/245590 A1, previously provided to Applicants) used to be considered a prior art reference under 35 U.S.C. 102(a)(2).  SPEAKE and family members cannot be a 35 USC 102(a)(1) reference against the instant application.
However, Applicants’ Representative properly disqualified the SPEAKE reference as prior art in their Remarks of 04/18/2022 (see pages 5-6 of 6 of 04/18/2022 Remarks).  This statement properly followed the requirements under MPEP 717.02.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625